Citation Nr: 0708994	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than March 21, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  The veteran's discharge documents show he was 
awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran also appealed the evaluation assigned his 
service-connected PTSD and the denial of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).  However, during the pendency of this 
appeal, the RO granted the veteran's claim for an initial 
evaluation greater than 50 percent for PTSD, assigning a 100 
percent disability rating effective in March 2002.  

As the effective date of his award for a 100 percent rating 
corresponds to the earliest date on which he has been awarded 
service connection for a disability, the Board finds that 
this award rendered moot the claim for TDIU.  Furthermore, as 
this represents a full grant of benefit sought on the issue 
of an increased disability rating for PTSD, that matter is no 
longer before the Board. 

In his January 2004 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge appearing by video 
teleconference in Salt Lake City, Utah.  However, he wrote in 
the body of the substantive appeal that he was concerned as 
to the length of time this may take and whether or not he 
could actually make the journey to a place where electronic 
hearings were offered.  The RO, in May 2004, deferred further 
action to clarify the veteran's wishes as to a hearing.  His 
representative responded in May 2004 that the veteran stated 
he no longer wished to appear for a hearing.  The Board thus 
finds the veteran has effectively withdrawn his request for a 
hearing.



FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim for service connection for PTSD is a copy of a 
signed VA Form 21-526, "Veteran's Application for Pension or 
Compensation," which is date-stamped as having been received 
by the RO on March 21, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 
2002, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, the issue of the effective date to be assigned 
the service-connected PTSD is a "downstream" issue.  Pre-
adjudication VCAA notice was provided concerning the issue of 
service connection for PTSD by letters dated in March and 
April 2003.  The VCAA letter discussed the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury, disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease during service was provided.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also advised 
that he should submit evidence, which would include that in 
his possession, in support of his claim.  

Service connection for PTSD was ultimately granted and the 
veteran appealed the effective date assigned.  The November 
2003 statement of the case accordingly provided the laws and 
regulations concerning effective dates.  In subsequent 
correspondence with the RO, the veteran demonstrated his 
understanding of what evidence was needed to prevail in his 
claim for an earlier effective date, providing in statements 
specific details of his contacts with his representative 
prior to March 2002 and copies of the documents he furnished 
to the representative in pursuit of his claim.  It is clear 
that the veteran understood that, to substantiate his claim 
for an earlier effective date, he would have to establish 
that a formal or informal claim was submitted prior to March 
2002.

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before a Veterans 
Law Judge which he initially requested but subsequently 
canceled.  He has demonstrated his awareness of the type and 
kind of evidence needed to prevail in his claim for the 
establishment of an earlier effective date.  For these 
reasons, any procedural defect caused by the timing of the 
notice was cured and the veteran has not been prejudiced by 
any defect in the VCAA notice.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed 
Cir. Apr. 5, 2006); and Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and VA treatment records, 
and afforded the veteran VA examinations in the processing of 
his service connection claims.  He has not identified any 
additional records in reference to his claim for an earlier 
effective date, which have not been obtained or sought by the 
RO.  Hence, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Analysis

The veteran seeks an earlier effective date for the grant of 
service connection of his PTSD.  Specifically, he argues that 
the effective date should be in 1988, when he first contacted 
the RO for help or, in the alternative, in 1998, when he 
alleges he first filed a claim for the condition.  After 
review of the record, the Board finds that the evidence 
supports his claim in part. 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).  
The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b).  Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West, supra.

In the present case, the earliest document that can be 
construed as a claim for service connection for PTSD is the 
photocopy of the veteran's signed VA Form 21-526, which may 
be presumed to have been received by the RO in March 2002.  

However, the veteran argues that he initially contacted the 
VA in 1988 with complaints of difficulty with stress, self-
medication with alcohol, and inability to hold a job, to no 
avail.  Subsequently, he reported, he contacted a veterans' 
service organization in 1998 and, with their assistance, 
filed a claim for service connection for PTSD.

Private medical records dated in 1997 reflect that the 
veteran reported for counseling as early as June 1997.  An 
assessment was deferred, but the entry notes the veteran 
discussed applying for VA and Social Security benefits.  
However, while these records lend credibility to the 
veteran's arguments, they cannot form the basis for an 
effective date earlier than March 20, 2002 for the following 
reasons.  First, such evidence may constitute an informal 
claim under only limited circumstances, as explained above.  
In pertinent part, there must have been a prior allowance or 
disallowance of a formal claim for compensation, which had 
not then occurred in the present case.  See Crawford, supra; 
see also 38 C.F.R. § 3.157 (2006).  Second, the records do 
not identify the condition for which the veteran sought 
treatment.  See 38 C.F.R. § 3.155(a).  Third, and finally, 
even if the previous two criteria had been met, the private 
records were not received until May 29, 2003, which post 
dates March 20, 2002.

The record also reveals copies of correspondence between the 
Nevada Commission for Veterans Affairs (hereinafter 
"Commission") (now the Nevada Office of Veterans Services 
(NOVS)).  While these documents also corroborate the 
veteran's claim that he expressed to his representative that 
he wished to file a claim for benefits in 1998, regrettably, 
for reasons explained below, they cannot provide the basis 
for an effective date earlier than March 20, 2002.

In this regard, the letters reveal that the veteran 
corresponded with the Commission office as early as June 1998 
concerning filing a claim for benefits.  In pertinent part, 
the Commission responded in August 1998 forwarding a copy of 
VA Form 21-526, for the veteran to fill out, sign, and 
return.  A letter dated in November 1998 shows that the 
veteran had not yet submitted his VA Form 21-526.  The 
representative stressed that the claim form was a primary 
part of the process.  A December 1998 letter shows that the 
form had been received but was incomplete.  It was returned 
with post-it notes marking areas that needed to be filled 
out.  In February 1999, the Commission acknowledged receipt 
of the completed VA Form 21-526 from the veteran.  The 
representative indicated that supporting medical records and 
statements from doctors and counselors were still needed, and 
that the veteran's service records had not yet arrived.  

However, while these documents establish that the veteran 
submitted a VA Form 21-526 to his representative in 1998, 
they do not establish that the representative forwarded the 
document to VA at that time.  As noted, the earliest document 
of record is the formal application that was received in 
March 2002.

In August 2003, the veteran appointed the American Legion as 
his representative.  A Decision Review Conference was held in 
October 2003.  In the "Discussion" part of the conference 
report, the DRO noted that the veteran submitted a VA Form 
21-526 in November 1998, but that it was unsigned.  The DRO 
also noted that the form was returned to the veteran for his 
signature but was not received until March 21, 2002.

The veteran's current representative has argued that 
administrative error took place in 1998.  Specifically, the 
representative argued that administrative procedure in force 
in 1998 required that when an unsigned VA Form 21-526 was 
received, the RO was to make a determination as to the 
potential entitlement to benefits.  If entitlement did not 
appear to exist, the RO was to formally deny the claim and 
notify the appellant.  If entitlement appeared to exist, the 
RO was to return the form to the veteran for signature, 
retaining a copy in the file as an informal claim.  

The Board observes that the crux of the representative's 
argument appears to be the DRO's apparent concession that the 
VA received the veteran's unsigned VA Form 21-526 in November 
1998.  Notwithstanding, such a position is not supported by 
the evidence.  Rather, after thorough review of the entire 
claims file, the Board finds that the earliest documentation 
filed is the March 20, 2002 letter from the American Legion 
which transmitted the signed copy of the VA Form 21-526.  
There is simply no other documentation of a claim having been 
received prior to that date-formal or informal.  Moreover, 
there is no record of any document which could constitute a 
claim-formal or informal-having been received at the RO 
prior to March 20, 2002.  

There is therefore nothing in the file that could constitute 
a claim for benefits until receipt of the VA Form 21-526 on 
March 20, 2002.  Hence the Board interprets the DRO's 
comments to be a report of the information given by the 
veteran's representative and as reflected in the copies of 
correspondence between the Commission and the veteran in 
1998, not as evidence of actual receipt by VA of any claim, 
formal or informal, prior to March 20, 2002.  

The Board accepts the veracity of the veteran's statement 
that he intended to file a claim for benefits with VA in 1998 
and that he believed he had done so.  And the documentation 
of correspondence in 1998 between the veteran and the 
Commission establishes that the Commission acknowledged 
receipt of a fully filled out and signed VA Form 21-526 from 
the veteran in February 1999.  However, the Nevada Commission 
for Veterans Affairs is a state agency, not the VA.  Filing a 
claim with the Nevada Commission for Veterans Affairs, or the 
Nevada Office of Veterans Services, is not filing a claim 
with VA.  There is no indication that the representative or 
the veteran filed a claim-incomplete or complete-with VA at 
that time.  

As explained above, the earliest documentation filed in the 
claims file that could be construed as a claim, formal or 
informal, is the March 20, 2002 letter from the American 
Legion which transmitted the signed copy of the VA Form 21-
526.  There is simply no other documentation of a claim 
having been received prior to that date-formal or informal.  
Moreover, there is no record of any document which could 
constitute a claim-formal or informal-having been received 
by VA prior to March 2002.  

Under analysis as a new claim, the earliest effective date 
that can be granted for the service connection of PTSD is the 
date of receipt of an informal claim, provided that a formal, 
or completed application, was filed within a year from the 
date the incomplete, or informal, application was returned 
for execution.  The record shows that a VA Form 21-526 was 
received on March 20, 2002.  Therefore an effective date of 
March 20, 2002, and no earlier, may be granted.

The Board acknowledges that there is one discrepancy in the 
record as to the precise day in March 2002 that the VA Form 
21-526 was received.  Although that document is date-stamped 
as having been received on March 21, 2002, it appears that 
the record also contains a completed VA Form 21-4142, 
"Authorization for Release of Information,"which is date-
stamped as having been received on March 20, 2002.  Other 
documents in the record suggest that these forms were both 
part of a package of documentation forwarded by a veteran's 
service organization representative in March 2002.  Thus, it 
is troubling that the VA Form 21-4142 is date stamped 
"Received" on March 20, 2002, while the copy of VA Form 21-
526 is date stamped "Received" on March 21, 2002.  

Accordingly, the Board has considered whether an earlier 
effective date of March 20, 2002, awarded for the grant of 
service connection for PTSD on the basis that veteran's 
formal claim was received on March 20th, rather than March 
21st.  However, notwithstanding the effective date assigned 
for an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  
Thus, even if the effective date was moved back one day to 
March 20th, it would remain in the same month, March 2002, 
and actual payment of VA monetary benefits would not began 
until the first day of April 2002.  In essence, the Board 
finds that awarding such a grant would essentially be moot, 
as no monetary or other benefit would result for the veteran.  
For this reason, the Board finds that an granting an earlier 
effective of March 20, 2002, is not warranted.

In summary, after a thorough review of the record, the Board 
finds that the preponderance of the evidence is against 
granting an effective date earlier than March 21, 2002, for 
the grant of service connection for PTSD.  Thus, the benefit 
sought on appeal is denied.


ORDER

An effective date earlier than March 21, 2002, for the grant 
of service connection for PTSD is denied.



____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


